—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barros, J.), rendered March 31, 1998, convicting him of criminal sale of a controlled substance in or near school grounds, criminal possession of a controlled substance in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
*435Ordered that the judgment is affirmed.
The defendant’s claims that the prosecutor committed reversible error by making allegedly prejudicial remarks in his opening statement and summation are largely unpreserved for appellate review, and are, in any event, without merit. The prosecutor’s remarks about the defendant’s conduct amounted to fair comment on the evidence (see, People v Woodson, 198 AD2d 535).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.